            Case 1:20-cv-05404-GBD Document 10 Filed 11/10/20 Page 1 of 3


                                                                                         REID COLLINS & TSAI LLP
                                                                                   810 Seventh Avenue, Suite 410
                                                                                             New York, NY 10119
                                                                                             Main: 212.344.5200
                                                                                              Fax: 212.344.5299
                                                                                            www.reidcollins.com

                                                                                     William T. Reid, IV Partner
                                                                                           Direct: 512.647.6105
                                                                                          wreid@reidcollins.com




                                           November 6, 2020

FILED ON DOCKET

Hon. Andrew L. Carter Jr.
United States District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

          Re:    Holliday v. K Road Power Management, LLC, et al.
                 Case No. 1:20-cv-05404-ALC

Dear Judge Carter:

       I represent Plaintiff-Appellant and write to respond to Defendants’ November 5,
2020 letter regarding SunEdison Litigation Trust v. Seller Note, LLC.

        Contrary to Defendants’ submission, the facts of SunEdison stand in stark contrast
to the facts at issue here. There, the alleged “initial transfer” was the debtor’s (SunEdison
Holdings) movement of assets to its wholly owned subsidiary, Seller Note. 1 In other words,
the alleged “transfer” did not prejudice SunEdison Holdings’ creditors because
SunEdison Holdings still owned the assets, albeit indirectly, after the “transfer.” As such,
the court, properly disregarded the trustee’s alleged “initial transfer” and focused on the
only transfer in which the debtor disposed of an interest in property—Seller Note’s
pledge of the assets to Wilmington Trust. 2 The court’s characterization of SunEdison
Holdings’ “transfer” to Seller Note as a “step” in the “true overarching transfer”—i.e., the




1   SunEdison, 2020 WL 6395497, at *1-3.
2Id.; Merit, 138 S. Ct. at 894 (“[T]he transfer identified must satisfy the terms of the avoidance
provision the trustee invokes.”).


                       AUSTIN | DALLAS | NEW YORK | WASHINGTON, D.C.
            Case 1:20-cv-05404-GBD Document 10 Filed 11/10/20 Page 2 of 3

Hon. Andrew L. Carter Jr.
November 10, 2020
Page 2


pledging of the debtor’s assets—makes sense because the pledge was the only avoidable
transfer. 3

       Here, conversely, the BosGen Dividend is an avoidable transfer. The BosGen
Dividend clearly prejudiced BosGen’s creditors, and there is no basis under § 546(e) to
“collapse” or “integrate” it into EBG’s various subsequent transfers (which uniquely
prejudiced EBG’s separate creditors). 4 When a transfer satisfies the terms of the
avoidance provisions (as the BosGen Dividend does), the Bankruptcy Code’s specific
avoidance and recovery schemes cannot just be tossed aside, as Defendants’ wish.

       The SunEdison court also relied on the indisputably flawed part of the Bankruptcy
Court’s opinion that the BosGen Dividend itself was a two-step transfer. The court further
misunderstood that flawed holding, believing that the Defendants here where the
recipients of the “Step Two Transfer.” 5 The BosGen Dividend was not a two-step transfer.
Nor was it a “step” in another “overarching transfer,” because “overarching transfer”
means the avoidable initial transfer, not some overall transaction. 6

                                                    Respectfully submitted,

                                                    REID COLLINS & TSAI LLP

                                                    /s/ William T. Reid, IV
                                                    William T. Reid, IV
                                                    810 Seventh Avenue, Suite 410
                                                    New York, New York 10119
                                                    Tel: 212-344-5200
                                                    wreid@reidcollins.com

                                                    Joshua J. Bruckerhoff (Pro Hac Vice)
                                                    Gregory S. Schwegmann
                                                    1301 S. Capital of Texas Hwy
                                                    Building C, Suite 300
                                                    Austin, Texas 78746
                                                    Tel: 512-647-6200


3   SunEdison, 2020 WL 6395497, at *6 (emphasis added).
4   Reply Brief at 5-9.
5   SunEdison, 2020 WL 6395497 at *6.
6   Appellant’s Brief at 21-22, 43.
        Case 1:20-cv-05404-GBD Document 10 Filed 11/10/20 Page 3 of 3

Hon. Andrew L. Carter Jr.
November 10, 2020
Page 3


                                         jbruckerhoff@reidcollins.com
                                         gschwegmann@reidcollins.com

                                         Attorneys for Plaintiff-Appellant
